Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a CON of 16/575,965 09/19/2019, is acknowledged. 
Status of Claims
Claims 19-20, 25, 35-36, 40-42, 45, 47-48, 50, 53-54, 56-59, 61 and 62  are currently pending in the application. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 11/17/2020, which has been entered in the file.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Dr. Pooja Varshneya on July 28, 2021. 
 The application has been amended as follows: 
a.          Claims 58, 59, 61 and 62 have been canceled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 19-20, 25, 35-36, 40-42, 45, 47-48, 50, 53-54, 56 and 57 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 7,595311, cited) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of
    PNG
    media_image1.png
    157
    154
    media_image1.png
    Greyscale
  which is uniquely substituted by different variables, such as, R1, R2, R3 and R4 etc. Therefore, the instant claims  19-20, 25, 35-36, 40-42, 45, 47-48, 50, 53-54, 56 and 57 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626